Filed 03/25/19                                     Case 16-10015                                               Doc 600



                                      UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF CALIFORNIA


           In re                                         ) Case No. 16-10015 - A - 9
           Southern Inyo Healthcare                      ) Docket Control No. KDG-4
           District,
                              Debtor.                    )   Document No. 484
                                                         )   Date: 03/21/2019
                                                         )   Time: 1:30 PM
                                                         )   DEPT: A



                                                        Order
           IT IS ORDERED that the motion to disqualify is continued to
           April 10, 2019, at 1:30 p.m. in Courtroom 11, Fifth Floor, 2500
           Tulare Street, Fresno, California. Absent leave of court, neither
           party may file documents in support of or opposition to the motion.

                     Mar 25, 2019




           [484] - Motion/Application to Disqualify Ashley M. McDow and Foley & Lardner as Attorneys for the
           Debtor [KDG-4] Filed by Creditors HealthCare Conglomerate Associates, LLC, VI Healthcare Finance,
           Inc. (jflf)
Filed 03/25/19                                        Case 16-10015                                       Doc 600




                                            Instructions to Clerk of Court
                                  Service List – Not Part of Order/Judgment
                    The Clerk of Court is instructed to send the Order/Judgment or other court
                 generated document transmitted herewith to the parties below. The Clerk of
                 Court will send the Order via the BNC.


        Southern Inyo Healthcare District     Office of the U.S. Trustee      Ashley M. McDow
        501 E. Locust St.                     United States Courthouse        555 S. Flower St, #3500
        P.O. Box 1009                         2500 Tulare Street, Room 1401   Los Angeles CA 90071-2411
        Lone Pine CA 93545                    Fresno CA 93721


        Hagop T. Bedoyan
        5260 N. Palm Avenue, Suite 205
        Fresno CA 93704
